DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's IDS submission filed on 12 May 2022 has been entered.
Allowable Subject Matter
Claim(s) 1-7, 9-13, 15, 16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Orgeron et al. (USP 9,091,128) discloses a ‘Drill Floor Mountable Automated Pipe Racking System’ comprising gripping assemblies (Fig 11 #830 and #840), a horizontal actuator (Fig 6 #390 and visible in Fig 1), a vertical actuator (Fig 11 #804) and a rotating assembly (Fig 9 #500); however Orgeron’s disclosure differs from the instant claims in that Orgeron does not disclose, teach or suggest a vertical actuator comprising a neck coupled to and positioned at least partially between the gripping assembly and the horizontal actuator, wherein the neck is configured to extend and retract vertically and wherein the gripping assembly and the tubular member are lowered when the neck extends and the tubular member is gripped by the gripping assembly” in combination with the other recited claim limitations of claim 1.
Further Orgeron fails to disclose, teach or suggest a rotating assembly configured to rotate the tubular member while the tubular member is gripped by the gripping assembly, combination with the other recited claim limitation of claim 11.
Further Orgeron fails to disclose, teach or suggest “rotating at least a portion of the rack such that a slot in the rack is aligned with the tubular member in the rack” in combination with the other recited claim limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        19 May 2022